Allen, J.
There was no evidence that the defendant had any intention to injure the female plaintiff, or that he was aware of her delicate condition of health. The house did not belong to her, but to her father, with whom the defendant had had an altercation. The defendant’s declared purpose was to injure the house, and he threw a large stone against it in her presence. She then ran into the front room with her little child, whereupon a large stone was wilfully thrown by the defendant, which passed through one of the blinds, all of the blinds upon the front windows being closed. This greatly frightened her, though she was not struck or touched. We do not understand by the bill of exceptions that the defendant knew that she was in that room, or that he had any purpose either to hit or to frighten her , or that the case was designed to present to us an intentional injury to her or to her property. These elements being absent, the defendant was not responsible in damages for her fright, or the consequent injury to her health. Spade v. Lynn & Boston Railroad, ante, 285. _

Exceptions sustained.